Citation Nr: 1503361	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-14 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to March 1974 and from May 1976 to May 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus is related to his service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, inasmuch as this decision grants the benefit sought addressed on the merits at this time, there is no reason to belabor its impact on the matter; any notice defect or duty to assist omission is harmless. Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran claims tinnitus began during his active duty service as a result of noise trauma he sustained therein.  His DD-214 reflects his military occupational specialty (MOS) as fireman.  He testified that he also worked in the boiler room of a naval ship as a boiler technician.  Based on his MOS and statements regarding his duties in service, noise exposure is conceded.

On February 2009 private audiologist evaluation, the Veteran reported working in boiler rooms while in service and having "constant tinnitus."  In February 2009 correspondence, the private audiologist opined that it is more likely than not that the Veteran's tinnitus is related to his work in the boiler rooms during service.

On March 2010 VA audiological examination, the Veteran complained of constant, bilateral tinnitus that fluctuates in severity.  Although he could not identify a date of onset, he reported exposure to high-pitched whining noises from his job as a boiler technician during service.  The examiner noted that the Veteran's service treatment records are silent for any complaint, evaluation, or treatment of tinnitus and that he left service with normal bilateral hearing sensitivity with no significant shift during service.  She also determined that there was no evidence of chronicity or continuity of care for tinnitus.  She opined that the Veteran's tinnitus is less likely related to service and more likely related to bilateral, high frequency noise-induced hearing loss acquired postservice.

The Veteran testified that his job as a boiler technician required that he operate, maintain, and repair the boilers, including all machinery and associated equipment.  He described many different levels and types of noises from the boiler rooms, including a full high-pitched whine in a room enclosed with steel; he also testified as to the difficulty in hearing anyone else who was in the boiler room with him.  He denied receiving any hearing protection in service and testified that the ringing in his ears began in service.

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for tinnitus as it concedes an in-service acoustic trauma and postservice evidence shows that he currently has tinnitus.  

The Board acknowledges the negative evidence of record consisting of the March 2010 VA audiologist's opinion.  However, the Board finds that such opinion is of lessened probative value than the Veteran's own testimony that the tinnitus began in service and has persisted since. Further, the private medical opinion of record supports service connection.  Here, as previously noted by the Court, he is competent to testify that he had tinnitus in service and has had it to the present.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Further, a review of the Veteran's claims file does not reveal any evidence to suggest that he is not credible in describing either his in-service acoustic trauma or reports of ringing in his ears since service.  

Thus, resolving any remaining reasonable doubt in his favor, as required, the Board finds that the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his remaining claim of service connection for a back disability.  See 38 C.F.R. § 3.159.  Additionally, because the record suggests that some of the Veteran's service treatment records have been lost, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

On March 2010 VA spine examination, the Veteran attributed his back pain to carrying heavy items and swinging sledges in service; he also reported that his current back pain may be due to the spinal injections he received for repair of pilonidal cysts.  He reported an onset date in the "1980s" when he was seen by an orthopedic surgeon.  During that time, he received physical therapy and a TENS unit, and limited his activity.

The diagnosis given was degenerative disc disease of the lumbar and thoracic spine.  The examiner noted that the Veteran was seen twice while in service (according to available service treatment records) but determined that there is no indication of a chronic back condition in service since the Veteran's service separation examination was negative for complaints of back pain.  She also noted that there was no evidence that the Veteran sought treatment for his back in the 1980s and that his postservice job as a boiler inspector is more likely the reason for the stress and strain to his back.  She did not address the Veteran's contention that his current back disability is due to spinal injections he received for repair of pilonidal cysts while in service.

In an undated private opinion (received in January 2012), the Veteran's chiropractic physician opined that his mid and low back pain symptoms are consistent with those he experienced in service; the opinion did not include rationale.

In light of the conflicting (and incomplete) medical evidence, another VA examination is needed.

Additionally, the Veteran testified during his November 2014 hearing that he received treatment for his back disabilities from certain unidentified doctors, including a surgeon and a chiropractor.  As records of such treatments may contain pertinent information, the Veteran should again be requested to assist in securing copies for the record.  The AOJ should also obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following:

1. Obtain VA treatment records from the Battle Creek and Ann Arbor, Michigan VA Medical Centers dated from January 2014 onward.

2.  Ask the Veteran to identify all private medical providers from whom he has received treatment for his back disability, and complete and return the proper release(s) for the identified treatment records.  After obtaining completed releases, the AOJ should attempt to obtain all identified medical records.

3. Thereafter, the AOJ should obtain a medical opinion (with examination only if deemed necessary by the examiner, and if so, scheduled to be at the Ann Arbor VAMC if possible) to determine the current nature, extent, and etiology of the of the Veteran's back disability. The Veteran's claims file must be available to, and reviewed by, the examiner, including his November 2014 testimony, and the examiner should provide an opinion as to the following:

(a) Please identify (by diagnosis) each back disability found. 

(b) Based on the factual record, please identify the etiology for each diagnosed back disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to service?  The examiner should consider the Veteran's statements that his back condition first began during his first tour of duty in 1971 and 1972 and should note that his service treatment records for that period are unavailable.  The examiner should also consider the Veteran's contention that his back disability is due to treatment he received for pilonidal cysts (including spinal injections he received during a pilonidal cystectomy) while in service.

The examiner must explain the rationale for all opinions/conclusions.

4.  Arrange for any further development suggested by evidence received pursuant to the above requests, and then readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


